Citation Nr: 0933887	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-23 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The Veteran is seeking service connection for hypertension.  
Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

A.  Address of Record

In January 2005, the Veteran submitted a statement reporting 
a change in his address of record.  

On April 4, 2007, the RO sent correspondence to the Veteran 
using his pre-January 2005 address.  This correspondence, 
relating to evidence submitted by the Veteran on January 3, 
2007, was returned to the RO as undeliverable by the postal 
service.  Specifically, the return envelope was marked, 
"ATTEMPTED - NOT KNOWN  UNABLE TO FORWARD."  

In July 2007, the Veteran filed his substantive appeal, VA 
Form 9, requesting a local hearing with an RO Hearing 
Officer.  In March 2008, the RO sent correspondence to the 
Veteran scheduling the Veteran for a hearing on May 1, 2008.  
The notice of this hearing was sent to the Veteran's pre-
January 2005 address.  While this letter was not returned by 
the postal service, the Veteran failed to attend the 
scheduled hearing and the record is unclear as to whether the 
Veteran ever received notice of this hearing.

Under these circumstances, the case must be returned to the 
RO to correct and resend both of these notices using the 
Veteran's address of record.

B.  Medical Nexus Examination

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 
  
Under the circumstances of this case, the Board finds that 
the Veteran must be afforded a VA examination to determine 
whether there is any relationship between his current 
hypertension and his military service.  In making this 
determination, the evidence of record shows current 
hypertension, and the Veteran's May 1976 separation 
examination noted a blood pressure reading of 130/94.  While 
an inservice diagnosis of hypertension has not been shown, 
the low threshold described in McLendon has been reached.



Accordingly, the case is REMANDED for the following action:

1.  The RO should resend its April 4, 
2007 notice letter to the Veteran using 
his current address of record.

2.  The RO must schedule the Veteran for 
a local hearing before an RO Hearing 
Officer.  Notice of this hearing must be 
sent using the Veteran's current address 
of record.

3.  The RO must afford the Veteran the 
appropriate VA examination to determine 
the etiology of any current hypertension 
found.  The claims folders must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
whether the Veteran's current hypertension 
was caused by or aggravated by his 
military service.  In making this 
determination, the examiner should 
consider the Veteran's blood pressure 
readings inservice, as well as the 
Veteran's post service diagnosis and 
treatment of hypertension beginning in 
2003.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the July 2007 statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




